Case 2:20-cr-00579-SVW Document 283-1 Filed 04/16/21 Page 1 of 7 Page ID #:2534




                                      3                           EXHIBIT A
Case 2:20-cr-00579-SVW Document 283-1 Filed 04/16/21 Page 2 of 7 Page ID #:2535




                                      4                           EXHIBIT A
Case 2:20-cr-00579-SVW Document 283-1 Filed 04/16/21 Page 3 of 7 Page ID #:2536




                                      5                           EXHIBIT A
Case 2:20-cr-00579-SVW Document 283-1 Filed 04/16/21 Page 4 of 7 Page ID #:2537




                                      6                           EXHIBIT A
Case 2:20-cr-00579-SVW Document 283-1 Filed 04/16/21 Page 5 of 7 Page ID #:2538
     Case 2:20-cr-00579-SVW Document 283-1 Filed 04/16/21 Page 6 of 7 Page ID #:2539




 1                          PROOF OF SERVICE BY MAILING
 2          I am over the age of 18 and not a party to the within

 3    action.    I am employed by the Office of the United States

 4    Attorney, Central District of California.         My business address

 5    is 312 North Spring Street, 14th Floor, Los Angeles, CA 90012.

 6          On April 16, 2021, I served a copy of: NOTICE OF

 7    GOVERNMENT’S FILING OF RECORDED LIS PENDENS AS TO REAL PROPERTY

 8    LOCATED IN PALM DESERT CALIFORNIA upon each person or entity

 9    named below by enclosing a copy in an envelope addressed as

10    shown below and placing the envelope for collection and mailing

11    on the date and at the place shown below following our ordinary

12    office practices.

13    TO:   SEE SERVICE LIST

14     X    I am readily familiar with the practice of this office for

15    collection and processing correspondence for mailing.           On the

16    same day that correspondence is placed for collection and

17    mailing, it is deposited in the ordinary course of business with

18    the United States Postal Service in a sealed envelope with

19    postage fully prepaid.

20          I declare under penalty of perjury under the laws of the

21    United States of America that the foregoing is true and correct.

22          I declare that I am employed in the office of a member of

23    the bar of this court at whose direction the service was made.

24          Executed on: April 16, 2021 at Los Angeles, California.

25
                                                    /s/ S. Beckman
26                                                SHANNEN BECKMAN
27
28
     Case 2:20-cr-00579-SVW Document 283-1 Filed 04/16/21 Page 7 of 7 Page ID #:2540




 1
                                     SERVICE LIST
 2
      Viktoria Kauichko
 3
      Palm Desert, CA     92211-2978
 4
      Viktoria Kauichko
 5
      Woodland Hills, CA 91367
 6
      United Shore Financial Services, LLC,
 7    585 South Boulevard E
      Pontiac, MI 48341
 8
      MERS
 9    P.O. Box 2026
      Flint, MI 48501-2026
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
